Case 20-13455-JDW       Doc 29    Filed 03/29/21 Entered 03/29/21 10:46:57         Desc Main
                                 Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI



IN RE:
      DANIEL NAVELLE RICHARDS                                      CASE NO. 20-13455-JDW


              DEBTOR                                                            CHAPTER 7




                      NOTICE OF CANCELLATION OF HEARING



       NOTICE IS HEREBY GIVEN that the hearing for the Reaffirmation Agreement between

Debtor and TD Auto Finance, LLC (dkt. #18) in the above styled and number case which was

scheduled on March 30, 2021 at 10:29 a.m., in the Oxford Federal Building, 911 Jackson

Avenue, Oxford, MS, has been canceled.



                                                  FOR THE COURT

                                                  SHALLANDA J. CLAY, CLERK


                                                  By:    EL
                                                         Deputy Clerk
                                                         703 Highway 145 North
                                                         Aberdeen, MS 39730
                                                         Telephone: (662) 369-2596


DATE OF ISSUANCE: March 29, 2021.
